Citation Nr: 1617358	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-27 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and G.C. 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to January 1999, with subsequent service in the National Guard.  His service awards and decorations include two awards of a Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2016, the Veteran and G.C. testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.


FINDING OF FACT

The Veteran's current PTSD with depression had its onset during combat service.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD with depression are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a psychiatric disorder as a result of combat service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable. This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the Veteran's medical evidence shows that he has a current psychiatric disorder diagnosed as PTSD with depression.  See August 2013 correspondence from the Veteran's VA primary care physician; October 2014 VA examination report.  

There is also evidence of an in-service injury.  The Board observes that the Veteran's service treatment records reflect treatment for depression in 1996 and 1999.  In addition, his military occupational specialty (MOS) was an infantryman, and as noted his service awards include a Combat Infantryman Badge.  Thus, he served in combat and was likely exposed to combat related stressors given that such exposure is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service injury.  
The Board further finds that the medical and lay evidence is not sufficient to rebut the presumption that the Veteran's current psychiatric disorder became manifest during his combat service.  See Reeves, supra.  After examining the Veteran in October 2014, a VA psychologist determined that he currently meets the criteria for a diagnosis of PTSD based on his fear of hostile military or terrorist activity while serving in the Gulf War and in Somalia, Africa.  (See also, an August 2013 statement authored by the Veteran's VA primary care physician essentially relates the Veteran's current psychiatric disorder to combat service).  Moreover, the Board finds that the Veteran, as a layperson, is both competent and credible to report observing emotional difficulties and a depressed mood during and since serving in combat.  

Accordingly, in light of the Veteran's current medical diagnosis of a psychiatric disorder, his exposure to combat-related stressors during service, the October 2014 VA psychologist's opinion, and the Veteran's competent and credible history of a depressed mood and other emotional difficulties in and since service, the Board concludes that the Veteran's current psychiatric disorder had its onset in service.  Accordingly, the service connection claim is granted.


ORDER

Service connection for PTSD with depression is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


